DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 01/04/2019 and 03/04/2019. It is noted, however, that applicant has not filed a certified copy of the FRANCE 1900066 01/04/2019 and  FRANCE 1902202 03/04/2019 applications as required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment
The amendment filed on 06/20/2022 has been entered. Claims 1, were amended, claim 13 were canceled. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112 rejection, and double patent rejection previously set forth in the Final Office Action mailed on 03/18/2022. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 1, 2, 6, and 8 contain limitations that use the word “means”.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities:  the claims use the word "mean" or "means" to indicate a generic place holder. . Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim contains the limitation "said camera is configured to obtain an image of said organ". In the rest of the claim the organ is referred to as "internal organ". It is suggested to amend the limitation to recite "said camera is configured to obtain an image of said internal organ" to provide consistency and avoid confusion . Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim contains the limitation "the donor's organ". In the independent claim the organ is referred to as "the internal organ". It is suggested to amend the limitation to recite "the internal organ" to provide consistency and avoid confusion. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim contains the limitation "the surface of the organ". In the independent claim the organ is referred to as "the surface of the internal organ". It is suggested to amend the limitation to recite " the surface of the internal organ " to provide consistency and avoid confusion. Appropriate correction is required.
Claim 6 and 8 are objected to because of the following informalities:  the claim contains the limitation "mean for estimating organ health". In the independent claim the organ is referred to as "internal organ". It is suggested to amend the limitation to recite "means for estimating internal organ health" to provide consistency and avoid confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307) and Kim (PG-Pub. US 20040151379) .

Regarding claim 1:
Su teaches: a device for the qualitative evaluation of human organs (FIGS. 1-2; ¶ [0019] “FIG. 2 depicts is a computer-implemented system 20 for detecting or diagnosing an undesirable medical condition of a liver in a subject”), comprising:
an image processor (FIG. 2, image processor 23) configured to extract at least a portion of the organ image from the captured image (FIGS. 1,  ¶ 0014]; step 14; and FIG. 2, ¶ [0020] “…The image processor 23 is configured to receive scan data 22 from the imaging device 21 and in turn extracts image data 24 representing the liver from the scan data.”);
mean (FIG. 2, data analyzer 25) for estimating, from the extracted image, the health of the internal organ (FIG. 1; ¶ [0018], step 18; and FIG. 2. ¶ [0020] “…The data analyzer 25 determines various measures of the liver from the image data 24 and then computes the random variables of the statistical model 26. In this way, the data analyzer 25 generates a quantitative output (e.g., probability) indicative of a medical condition of the liver from the statistical model.”);
Although Su teaches: (FIG. 1, ¶ [0013], step 12;  and FIG. 2, ¶ [0019] “…The imaging device 21 is configured to capture scan data of the subject using, for example, computed tomography. Again, other types of imaging devices are contemplated by this disclosure”).
Su does not specifically teach: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ, said camera is configured to obtain an image of said organ by color photography or color video recording, the internal organ being visually exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or sub normothermic graft perfusion machine at the time of image capture.
However, in a related field, Azizian teaches: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ, said camera is configured to obtain an image of said organ by color photography or color video recording, the internal organ being visually exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or sub normothermic graft perfusion machine at the time of image capture (¶ [0221] “deploying fluorescein material on at least one of an organ under surgery and a surgical tool; ¶ [0222] illuminating the organ, the surgical tool, or both, with a visual light source and a fluorescent light source, the fluorescent light source corresponding to an excitation wavelength of the fluorescent material; ¶ [0223] capturing and digitizing images resulting from the illumination by the visual light source and the fluorescent light source”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Azizian by including: a camera for capturing light in the visible spectrum reflected from a visually exposed internal organ in order to capture the image during surgery when access to the internal organ is available to track the organ’s condition during surgery.
Su in view of Azizian does not specifically teach that the image processor configured to determine at least the color of the internal organ and the estimator configured to estimate the health of the internal organ based at least on the color of the organ.
However, in a related field, Kim teaches:  a health monitoring apparatus, an image acquisition unit 11 (similar to a camera for capturing an image of an exposed internal organ by photography), an image processing unit 13 (similar to the claimed image processor), and an image database 15, which may be integrated into a single apparatus or may be separately implemented.
Kim further teaches: the image processor configured to determine at least the color of the internal organ (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.“);
and the estimator configured to estimate the health of the internal organ based at least on the color of the organ (¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Azizian to incorporate the teachings of Kim by including: determine at least the color of the internal organ estimate the health of the internal organ based at least on the color of the organ in order to utilize some characteristic factors of an organ including the color to determine a disease or abnormality. 
Regarding claim 6:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the means for estimating organ health comprises means for making a color histogram and means for comparing at least one color of said histogram with a standardized color (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Regarding claim 8:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the means for estimating organ health includes means for performing texture sampling and means for comparing at least one texture with a reference texture (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Regarding claim 9:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the camera for capturing an image is a mobile phone (¶ [0024] “The health monitoring apparatus may be integrated into a mobile communication equipment having a digital camera”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Kim by including: wherein the camera for capturing an image is a mobile phone in order to utilize portable devices such as a phone to capture images. 
Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Taniguch (PG-Pub. US 20140303435).
Regarding claim 2:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: which further comprises means for introducing into the donor's body at least one optical window of the camera as well as a light source for illuminating the donor's organ, while maintaining sterility of a surgical field.
However, in a related field, Taniguch teaches: which further comprises means for introducing into the donor's body at least one optical window of the camera (an optical system such as an objective lens) as well as a light source for illuminating the donor's organ (FIG. 2, illumination unit 22) , while maintaining sterility of a surgical field (FIG. 2, ¶ [0032] “…an imaging element such as a CCD or a CMOS, which generates and outputs an imaging signal representing the inside of the subject from an optical image formed on a light receiving surface; and an optical system such as an objective lens, which is arranged on a light receiving surface side of the imaging element” it is acknowledged that when an endoscope enters the subject’s body, it is sterile, and in turn the subject’s inside would stay sterile as well and it is regarded as the surgical field).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Kim by including at least one optical window of the camera as well as a light source for illuminating the donor's organ in order to be able to examine an organ internally by using an imaging device such an endoscope. 
Regarding claim 10:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source.
However, Taniguch teaches: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source (FIG. 2 and 5, ¶ [0033] “The illumination unit 22 is realized by a light emitting diode (LED) or the like that emits light towards the inside of the subject when an image is captured.” The light source is only turned on during an image capture, then turned off, and images are only captured during discrete periods of time).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Purwar (PG-Pub. US 20180350071).
Regarding claim 3:
Su in view of Azizian and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian and Kim does not specifically teach: wherein the image processing comprises applying a trimming mask to the captured image.
However, in a related field, Purwar teaches: wherein the image processing comprises applying a trimming mask to the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Purwar by including wherein the image processing comprises applying a trimming mask to the captured image in order to segment the captured image to extract the desired area of interest. 
Regarding claim 4:
Su in view of Azizian, Kim, and Purwar teaches: a device according to claim 3 as applied above. 
Purwar further teaches: which comprises a generator for generating the trimming mask by processing the colors and/or contours in the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).
Regarding claim 5:
Su in view of Azizian, and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection.
However, Purwar teaches: wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection (FIG. 7, steps 702 and 706; any image capture is a reflection of light detected by the imaging device; therefore, the image received Fig. 7: 702 is the detection of light reflection from the skin organ. Then the landmark features detected Fig. 7: 708 are the area extracted from the image that light reflected on).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Purwar by including wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection in order to simply capture an image in the visible spectrum and extract information from the captured image. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Fu (PG-Pub. US 20190014884).
Regarding claim 7:
Su in view of Azizian, and Kim teaches: a device according to claim 6 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: wherein each standardized color is carried by a color chart introduced into the field of the captured image.
However, in a related field, Fu teaches: wherein each standardized color is carried by a color chart introduced into the field of the captured image (¶ [0034] “the system configured to carry out the following steps: automatically detecting a color reference chart having color patches thereon in response to an input image of a user received from a device having a digital camera; reading a pixel value for each of the color patches; comparing the detected information from the color reference chart to pixel values of a stored reference color chart captured under a golden standard system; sending a control system to calibrate parameters of the camera so that the input image is modified to meet the golden standard system to maintain color consistency”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Fu by including wherein each standardized color is carried by a color chart introduced into the field of the captured image in order to use a reference histogram from a dataset of histograms of objects under different lighting conditions each having no alteration in colors to obtain a second image with the alteration removed in a region. See ¶ [0043] of Fu. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Azizian (PG-Pub. US 20190282307), Kim (PG-Pub. US 20040151379) and Tanaka (US 5827176).
Regarding claim 11:
Su in view of Azizian, and Kim teaches: a device according to claim 1 as applied above. 
Su in view of Azizian, and Kim does not specifically teach: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera.
However, in a related field, Tanaka teaches: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window (FIG. 1, casing 1a, circular clear window) to be positioned in front of a lens  of the camera (column 4, lines 47-54, “Referring first to FIG. 1, there is shown a distal end portion of an endoscopic insertion instrument, incorporating an image sensor means according to the invention. More specifically, in FIG. 1, indicated at 1 is an endoscopic insertion instrument, which is fitted with a rigid cylindrical end housing or casing 1a of a predetermined length at its distal end. The end casing 1a is formed of transparent synthetic resin material to provide a circular clear observation window all around” the endoscopic instrument is fitted within the casing 1a; therefore, it must always be sterile).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su, Azizian, and Kim to incorporate the teachings of Tanaka by including which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera in order to introduce an endoscopic insertion instrument into a body cavity of interest, in which it may come across a narrow constricted portion or portions along the path of insertion; therefore one skilled in art would be interested in a specific shape, sterile and rigid instrument with high durability. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12:Su in view of Azizian, Kim, and Tanaka teaches: a device according to claim 11 as applied above. However, the prior art either alone or in combination fails to teach, disclose, or suggest wherein the sterile cover comprises a first polarizing filter to be positioned opposite a light source and a second polarizing filter to be positioned opposite the lens of the camera.
Response to Arguments
Applicant’s arguments:

    PNG
    media_image1.png
    283
    906
    media_image1.png
    Greyscale

with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments:

    PNG
    media_image2.png
    109
    903
    media_image2.png
    Greyscale

filed 06/20/2022 have been fully considered but they are not persuasive. The Examiners agrees that a noninvasive technique for detecting liver disease, but that does not mean it teaches away from invasive technique which may simply be accomplished by changing the camera type. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant's arguments: 

    PNG
    media_image3.png
    162
    904
    media_image3.png
    Greyscale

filed 06/20/2022 have been fully considered but they are not persuasive. The broadest reasonable interpretation of Kim’s invention is that the health of the user is derived or mirrored from the health of the tongue. Therefore, although the ultimate problem being solved is the user’s overall health, the tongue’s health is being determined to achieve the desired result. For example, Kim in ¶ [0005] discloses “For example, a tongue of a healthy person is pink in color and has a thin, white tongue coat. When a person's liver or a digestive organ is not functioning properly, an appearance of that person's tongue may change. For example, that person's tongue may become swollen, thin, shrink due to dryness, have a yellow or gray color, have a thick tongue coat, or be slick without any tongue coat.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665